Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 12-1325

                             XIU XIA ZHENG,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
               Selya and Thompson, Circuit Judges.


     Michael Brown on brief for petitioner.
     Jacob A. Bashyrov, Trial Attorney, United States Department of
Justice, Office of Immigration Litigation, Stuart F. Delery, Acting
Assistant Attorney General, Civil Division, and Francis W. Fraser,
Senior Litigation Counsel, Office of Immigration Litigation, on
brief for respondent.



                           February 11, 2013
           Per curiam.       Petitioner Xiu Xia Zheng seeks judicial

review of a decision by the Board of Immigration Appeals ("BIA")

denying   her   late-filed    motion   to    reopen   proceedings   on   her

application for political asylum.           We hold that the BIA did not

abuse its discretion in holding that Zheng's untimely motion to

reopen, filed some seven years after denial of her asylum petition,

did not meet the exception to the 90-day filing requirement for

changed country conditions material to the claims for asylum.

           Zheng left her home in China on September 7, 2000, and

journeyed to Detroit, Michigan, where she attempted to enter the

United States on someone else's passport.             The Immigration and

Naturalization Service ("INS") detained Zheng at the airport and

then placed her in removal proceedings on the ground that she was

an arriving alien not in possession of a valid entry document. See

8 U.S.C. § 1182(a)(7)(A)(i)(I) (2006).         The INS paroled Zheng into

the United States under the custody of her father, who lived in

Boston, Massachusetts, and then transferred her case to that

jurisdiction.

           Zheng admitted the INS's allegations and conceded her

removability.     She then submitted an application for political

asylum. See id. § 1158. Zheng claimed that she feared persecution

if she returned to China due to her membership in the Roman

Catholic Church, which operates underground in China in defiance of

an official government prohibition.          According to Zheng, she was


                                   -2-
kicked out of her school in China due to her religious beliefs, and

later was threatened and interrogated by the police after she had

her picture taken with a Catholic Archbishop.       Zheng also applied

for withholding of removal and for protection under the United

Nations Convention Against Torture.      See id. § 1231(b)(3)(A).

          On   September   18,   2002,   in   an   oral   decision, the

Immigration Judge ("IJ") found that Zheng had failed to meet her

burden of establishing a well-founded fear of future persecution in

China based on her religion, and so denied her application for

asylum.   He emphasized that the rest of her family in China

practiced Roman Catholicism and attended church services without

any trouble from the government.   The IJ also found that Zheng had

failed to establish her eligibility for withholding of removal or

protection under the Convention Against Torture.          Zheng appealed

the IJ's decision to the BIA, which dismissed her appeal on May 13,

2004. Zheng subsequently filed a timely motion for reconsideration

with the BIA, which was also denied.1         Zheng, however, did not

leave the country, despite a final order of removal.

          Seven years later, on August 25, 2011, Zheng, still in

the United States, filed a motion with the BIA to reopen her

removal proceedings based in part on a claimed change in country




     1
      The record does not indicate, nor does Zheng claim, that she
petitioned for review of the BIA's decision to this Court.

                                 -3-
conditions in China that was material to her asylum application.2

Ordinarily, Zheng would have to file a motion to reopen removal

proceedings within 90 days of the final order of removal.   See id.

§ 1229a(c)(7)(C)(i).      That time period had long since passed in

this case, since the previous proceedings concluded in May 2004.

             However, there is no time limit on filing a motion to

reopen asylum proceedings if the motion "is based on changed

country conditions arising in the country of nationality or the

country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered

or       presented   at    the   previous    proceeding."       Id.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii) (2012).     Zheng

carried the burden of demonstrating that her motion to reopen

should be granted.    See INS v. Abudu, 485 U.S. 94, 110-11 (1988).

Her new evidence had to be material, which means it "would likely

change the result in the case," In re Coelho, 20 I. & N. Dec. 464,

473 (B.I.A. 1992), and also, "at a bare minimum, establish a prima

facie case sufficient to ground a claim of eligibility for the




     2
        Zheng also claimed that her personal circumstances had
changed, because she had married a lawful permanent resident of the
United States and given birth to two children in this country. She
further asserted that she was eligible for adjustment of status
based on an approved petition for an alien relative, I-130, filed
on her behalf by her husband. The BIA denied both claims, and its
decisions on those points are not at issue in this petition for
review.

                                  -4-
underlying substantive relief," Raza v. Gonzales, 484 F.3d 125, 128

(1st Cir. 2007).

            Zheng's motion to reopen contained a sworn affidavit from

herself, an unsworn letter from her mother in China, a written

notice given to her mother by the Xiguan Village Committee in

Fujian Province, China, and several articles on recent country

conditions in China.       According to Zheng, in March 2011 she mailed

a package containing religious materials to her relatives in China,

which included pictures showing her participation in Roman Catholic

activities   and    a    letter     criticizing    the   Chinese   government's

restrictions on religion and human rights and stating that she had

applied unsuccessfully for asylum in the United States. Allegedly,

Chinese   customs       officials    intercepted    the   package    and   local

officials went to her mother's house to tell her that Zheng was

"participating in the counter-revolution[ary] church activities in

America."    According to Zheng, the officials gave her mother a

written notice from the Village Committee ordering her to instruct

Zheng to cease applying for asylum in the United States, to stop

her "reactionary conduct of inciting Chinese Catholics to become

resentful    towards     the   Chinese    government's     current   policy   on

religion," and to "immediately return to China to accept stringent

punishment from the government."           The notice warned that if Zheng

did not return voluntarily to China to accept punishment, once she




                                        -5-
was caught she "not only would be stringently punished, but would

also be imprisoned."

          On February 23, 2012, the BIA denied Zheng's motion to

reopen.   It found that her motion was untimely because Zheng's

evidence was not material to her case, so that Zheng had not

carried her burden of showing the changed country circumstances

exception applied.      Specifically, the BIA found that Zheng's

documentary evidence was merely speculative as to what will happen

to her in China, and that it did not demonstrate that her possible

treatment in China, including arrest, would amount to persecution.

It noted that the letter from Zheng's mother was unsworn and that

the written notice from the Village Committee was unauthenticated.

The BIA concluded that this evidence was not sufficient to meet

Zheng's burden to show that the result of her application for

asylum would likely change if the proceedings were reopened.    The

BIA also found that Zheng's background evidence showed no more than

that the Chinese government continued to take repressive actions

against Roman Catholics, and did not show that conditions for Roman

Catholics in China had materially worsened since her previous

hearing in 2002.

          Zheng now petitions for review of the BIA's denial of her

motion to reopen.    We review the BIA's decision on this matter for

abuse of discretion, see 8 C.F.R. § 1003.2(a); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Tandayu v. Mukasey, 521 F.3d 97, 100 (1st


                                 -6-
Cir. 2008), which means we will uphold its decision "unless the

complaining party can show that the BIA committed an error of law

or   exercised   its   judgment   in      an   arbitrary,     capricious,   or

irrational way," Tandayu, 521 F.3d at 100 (quoting Raza, 484 F.3d

at 127) (internal quotation marks omitted).            Our review is "highly

deferential, focusing on the rationality of the decision to deny

reconsideration and reopening, not on the merits per se, of the

underlying claim." Abdullah v. Gonzales, 461 F.3d 92, 99 (1st Cir.

2006).

           We reject Zheng's claim that the BIA erred by discounting

the evidentiary    value   of the      notice   from    the   Xiguan   Village

Committee because it was unauthenticated.               Federal regulations

provide that government documents from China may be authenticated

"by an official publication thereof, or by a copy attested by an

officer so authorized."       8 C.F.R. § 1287.6(b); see Jiang v.

Gonzales, 474 F.3d 25, 29 n.4 (1st Cir. 2007).            Zheng argues that

the BIA may not exclude documentary evidence solely because it has

not been authenticated pursuant to § 1287.6.

           We have acknowledged that § 1287.6 "offers only a method

-- not the exclusive method -- for authenticating a record in an

asylum case," and that noncompliance with § 1287.6 "is not an

absolute bar to the admissibility of a foreign document in an

asylum hearing."       Jiang, 474 F.3d at 29.            But when the BIA

considers a motion to reopen proceedings, it has the discretion to


                                    -7-
afford   less    evidentiary   weight        to   unauthenticated       government

documents from China, see Le Bin Zhu v. Holder, 622 F.3d 87, 92

(1st Cir. 2010); see also Jiang, 474 F.3d at 29 (same rule for

IJs), and here the BIA did not exclude the Village Committee notice

but simply found it less persuasive.              Given Zheng's position, it

likely   would   have   been   quite    difficult      for   her   to    obtain   a

notarized copy of the notice in accordance with § 1287.6, but our

cases make clear that alternative authentication methods would have

been acceptable.        "[A]uthentication requires nothing more than

proof that a document or thing is what it purports to be and, even

though the Federal Rules of Evidence spell out various options, the

rules also stress that these options are not exclusive and the

central condition can be proved in any way that makes sense in the

circumstances."     Yongo v. INS, 355 F.3d 27, 30-31 (1st Cir. 2004)

(citing Fed. R. Evid. 901-902).         For instance, in this case, Zheng

could have proved that the notice was what she said it was by

submitting evidence that the "Fujian Province Changle City Wuhang

Town   Xiguan    Village   Committee"    actually      existed     and    had   law

enforcement responsibilities or by comparing the seal on her notice

to the seals on other notices issued by the Committee.                   But Zheng

made no such alternate attempt to authenticate the notice, and

§ 1287.6 includes no exceptions to the authentication requirement.

The BIA's role in determining whether the petitioner's evidence is

material pursuant to 8 U.S.C. § 1229a(c)(7)(C)(ii) is, in effect,


                                       -8-
to evaluate whether the evidence presented would change the results

of   the    case     if   it   were   reopened.         Because    determining    the

authenticity of and weight to be given to the documents is within

this analysis, it is also within the BIA's discretion when it

considers a motion to reopen.            We cannot say this was an abuse of

discretion.

              The crux of Zheng's challenge is to the BIA's conclusion

that she failed to establish that she would be subject to treatment

severe enough to constitute "persecution" if she returned to China,

and thus that the evidence she brought forth to establish changed

circumstances was not material.                Zheng argues that her mother's

letter and the notice from the Village Committee, with its language

that Zheng "not only would be stringently punished, but would also

be imprisoned", together demonstrate that she faces the threat of

arrest and imprisonment, and that this threat rises to the level of

"persecution" under the asylum statute.                   Id. § 1101(a)(42)(A).

While      neither    Zheng's    brief    nor     the    record    indicates     what

"stringent     punishment"       means   in     this    context,    it   could   mean

punishment that is severe, strict, and rigorous.                         See Merriam

Webster's Collegiate Dictionary 1165 (10th ed. 1993).                      But Zheng

gave the BIA nothing to indicate where along the continuum this

would lie, much less its relationship to persecution.

              The BIA defines persecution as "a threat to the life or

freedom of, or the infliction of suffering or harm upon, those who


                                         -9-
differ in a way regarded as offensive."     In re Acosta, 19 I. & N.

Dec. 211, 222 (B.I.A. 1985).   To count as "persecution" within the

meaning of the asylum statute, an experience "must rise above

unpleasantness, harassment, and even basic suffering."     Nelson v.

INS, 232 F.3d 258, 263 (1st Cir. 2000).    In general, brief periods

of detention, without accompanying physical abuse, have not been

found to constitute "persecution."     See Li Fang Chen v. Filip, 308

F. App'x 502, 503 (2d Cir. 2009); Ping Zheng v. Gonzales, 189 F.

App'x 564, 567-68 (7th Cir. 2006); see also Li v. Gonzales, 405

F.3d 171, 177 (4th Cir. 2005) (collecting cases). In this circuit,

we have held that detention lasting seven days, on its own, does

not rise to the level of persecution, Jiang v. Gonzales, 156 F.

App'x 336, 341 (1st Cir. 2005), and our sister circuits have

concluded that much longer periods of time, even when accompanied

by some physical abuse, do not qualify as persecution under the

asylum statute.   See, e.g., Jian Yong Yang v. Att'y Gen. of the

United States, 442 F. App'x 668, 671 (3d Cir. 2011) (19 days of

detention and one-minute beating); Ly v. Holder, 421 F. App'x 575,

576-77 (6th Cir. 2011) (thirty days of detention in "grueling"

conditions); Luxun Chen v. Att'y Gen. of the United States, 393 F.

App'x 959, 960 (3d Cir. 2010) (three days of detention during which

detainee was punched, kicked, and given little to eat); Li Qin Lin

v. Att'y Gen. of the United States, 386 F. App'x 126, 128-29 (3d

Cir. 2010) (eight days of detention with inadequate food and a


                                -10-
single, ten-minute beating);        Xinlu Wang v. Att'y Gen. of the

United States,     338 F. App'x 809, 812 (11th Cir. 2009) (three days

of detention with daily beatings).

           Zheng's evidence suggests that she may be arrested and

imprisoned if she returns to China, but it does not indicate how

long her detention would last, nor does it intimate that she would

be subject to any physical abuse. Aside from the Village Committee

notice, Zheng's evidence primarily consisted of "self serving

affidavits from petitioner and her immediate family [which] are of

limited evidentiary value." Zheng v. Mukasey, 546 F.3d 70, 72 (1st

Cir. 2008); see also Le Bin Zhu v. Holder, 622 F.3d 87, 92 (1st

Cir. 2010).        The reference to "stringent punishment"3 in the

Village Committee notice is troubling, but in the absence of other

indications that she would be subject to treatment constituting

persecution -- for instance, evidence of previous incidents in

which    receipt    of   similar   notices   was   followed   by   actual

persecution, or evidence that this language had a given meaning

supporting her claim -- it was not arbitrary for the BIA to find

that Zheng had not met her burden. Zheng's evidence is speculative

as to what punishment she would face upon being returned to China,

and she bears a "heavy burden" of demonstrating that the outcome of

her asylum proceedings are likely to change if they are reopened.



     3
       From context the "stringent punishment" appears to refer to
less than imprisonment.

                                   -11-
See Abudu, 485 U.S. at 110; Coelho, 20 I. & N. Dec. at 473.      Zheng

failed to meet that burden.     Again, we cannot say the BIA abused

its discretion.

            Alternatively, Zheng alleges that the BIA neglected to

assess     specifically   whether     her   evidence   was   previously

unavailable, and whether the Chinese government's negative reaction

to her letter could amount to a change in country circumstances.

But so long as the BIA "has given reasoned consideration to the

petition, and made adequate findings, we will not require that it

address specifically each claim the petitioner made or each piece

of evidence the petitioner presented."       Morales v. INS, 208 F.3d

323, 328 (1st Cir. 2000) (quoting Martinez v. INS, 970 F.2d 973,

976 (1st Cir. 1992) (internal quotation mark omitted). The BIA did

so here.

            Finally, we reject Zheng's argument that the BIA should

have granted her motion to reopen proceedings because she has

established prima facie eligibility for asylum.        The BIA did not

reach that issue and it need not have done so.           See Smith v.

Holder, 627 F.3d 427, 433-34 (1st Cir. 2010).

            The petition for relief is denied.

            So ordered.




                                    -12-